DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2020 was filed on the mailing date of the application on 05/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minnis [U.S. 5,145,356].
Regarding claim 1, Minnis discloses a connector comprising: a housing (fig. 4; 62) having a terminal housing chamber (fig. 4; 86) and a locking portion (fig. 4; 94) to lock a terminal (fig. 4; 64) at a 72 would abut against 94 when 92 is not completely inserted and causes 94 to deform backward, see Col 6 Ln 3-5), the locking portion (94) having an abutment part (fig. 7; part of 94 that locks against 64) abutting against the terminal (64) to lock the terminal (64), and an interference part (front tip of 94 that would abut against 72 when 92 displaces 94) interfering with the detector (72) to prevent the detector (72) from being assembled to the housing (62), the abutment part (part of 94 that locks against 64) being displaced (snaps onto 64 after deformation of 92) to abut against the terminal (64) to lock the terminal (64) at the regular position (fig. 7) upon the terminal (64) being at the regular position (fig. 7), and to leave the terminal (64) upon the terminal (64) not being at the regular position (before the terminal is fully inserted), the interference part (front tip of 94 that would abut against 72 when 92 displaces 94) moving along with a displacement of the abutment part (part of 94 that locks against 64) and being configured to be displaced at a position (fig. 7) not to interfere with the detector (72) upon the terminal (64) being at the regular position (fig. 7), and to be displaced to a position (during insertion of 92 that deflects 94) to interfere with the detector (72 would abut against 94) upon the terminal (64) not being at the regular position (during incomplete insertion of 92).

Regarding claim 2, Minnis discloses wherein the housing (62) has a plurality of the terminal housing chambers (86); and the locking portion (94) provided in at least one of the terminal housing chambers (86) has the interference part (front tip of 94 that would abut against 72 when 92 displaces 94).

Regarding claim 3, Minnis discloses wherein the locking portion (94) has a double-supported-beam-shaped elastically deformable support part (fig. 4; section of 94 that attaches to interior surfaces of 62) extending in a direction (vertical) to a terminal housing direction (vertical) and the abutment part (part of 94 that locks against 64) and the interference part (front tip of 94 that would abut against 72 when 92 displaces 94) disposed to move along with the support part (section of 94 that attaches to interior surfaces of 62).

Regarding claim 4, Minnis discloses wherein the housing (62) has a plurality of the terminal housing chambers (86 or fig. 6; 1’-12’), the connector further comprises a short-circuit terminal (fig. 4; 70) configured to contact two or more the terminals (64) housed in two or more of the plurality of terminal housing chambers (fig. 6; 4’ and 6’) to electrically short the two or more the terminals (64), the locking portion (94) each provided in the two or more of the terminal housing chambers (4’, 6’) has the abutment part (part of 94 that locks against 64) and the interference part (front tip of 94 that would abut against 72 when 92 displaces 94).

Regarding claim 5, Minnis discloses a wire harness comprising: the connector according to Claim 1; and an electric wire (fig. 5; 66) configured to have the terminal (64) housed in the terminal housing chamber (86).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986.  The examiner can normally be reached on Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E HARCUM/               Examiner, Art Unit 2831